 

 

Case 3:16-cv-00087-DHB-BKE Document 100 Filed 05/20/20 Page 1 of 1

 

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA oO ME ay
DUBLIN DIVISION 20 MAY 20 PH I: 35

ba

TIMOTHY BO REESE,

 

Cg

Plaintiff, *
*
Vs * CV 316-087

*

TIFFANY SAILEM, Lieutenant; =
TIMMON, C.E.R.T.; and FOREMAN, =
Coa ERs > me
*

Defendants. *

ORDER

Before the Court is Plaintiff Timothy Bo Reese’s motion titled
“Motion Questions Liability for Replacement of Plaintiffs Legal
Materials Illegally destroyed by Defendant Lewis.” (Doc. No. 98.) This
is Plaintiff's fourth attempt to obtain essentially the same relief,
namely, copies of all the documents in this case free of charge. A
prisoner 1s not entitled to free copies of court documents. See Jackson

v. Fla. Dep’t of Fin. Servs., 479 F. App’x 289, 292-93 (llth Cir. 2012).

 

It is clear from the instant motion that Plaintiff is aware that he may
obtain copies of the documents upon the payment of a fee.

Upon consideration, Plaintiff’s motion is DENIED. The Clerk is
DIRECTED to accept no further filings from Plaintiff regarding the
furnishing of documents in this case.

2%,

ORDER ENTERED at Augusta, Georgia, day of M

   
 

   

 

UNITED vf DISTRICT JUDG

 
